            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

  MICHAEL MUEHE, ELAINE HAMILTON,                       Case No.:
  CRYSTAL EVANS, and COLLEEN
  FLANAGAN, on behalf of themselves and all             CLASS ACTION COMPLAINT
  others similarly situated,

            Plaintiffs,

  vs.

  CITY OF BOSTON, a public entity,

            Defendant.


           Plaintiffs Michael Muehe, Elaine Hamilton, Crystal Evans, and Colleen Flanagan, on

behalf of themselves and all other persons similarly situated, complain of Defendant City of

Boston (“Defendant” or “the City”) herein and allege as follows:

                                      I.      INTRODUCTION

           1.     Plaintiffs bring this lawsuit against Defendant to redress its systemic failure to

provide full and equal access to its pedestrian right of way to Plaintiffs and similarly situated

individuals with mobility disabilities. As alleged further below, the City has failed and

continues to fail to install and maintain curb ramps that are necessary to make its pedestrian

right of way readily accessible to people with mobility disabilities, and to comply with its

obligation to install and/or remediate curb ramps when it engages in alterations or new

construction of streets, roadways, sidewalks, and other pedestrian walkways. A substantial

number of the street crossings within the City’s pedestrian right of way do not comply with

applicable state and federal regulations addressing accessibility for people with disabilities

because, for example, they lack curb ramps entirely, have curb ramps on only one side of a

corner, have curb ramps that are obstructed by obstacles within the ramp, or have curb ramps

                                                    1
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 2 of 28




that are too narrow, too steep, or too cracked, broken, or uplifted to be used by people with

mobility disabilities.

           2.   The City’s pedestrian right of way is a fundamental public program, service,

and/or activity that the City provides for the benefit of its residents and visitors. Accessible curb

ramps are necessary to permit people with mobility disabilities who use mobility aids such as

wheelchairs, scooters, canes, walkers, or crutches to access the City’s pedestrian right of way.

Because the City’s pedestrian right of way constitutes a core mode of transportation, the absence

of accessible curb ramps prevents people with mobility disabilities from independently, fully,

and meaningfully participating in all aspects of society, including employment, housing,

education, transportation, public accommodations, and recreation, among others. Accordingly,

an accessible pedestrian right of way is essential to realizing the integration mandate of

disability non-discrimination laws, including the ADA and the Rehabilitation Act.

           3.   Named Plaintiffs Michael Muehe, Elaine Hamilton, Crystal Evans, and Colleen

Flanagan are four individuals with mobility disabilities who bring this action on behalf of

themselves and all persons with mobility disabilities who, like Named Plaintiffs, live in, work

in, or visit Boston and are being discriminated against and subjected to unlawful or hazardous

conditions due to the absence of accessible curb ramps within the City’s pedestrian right of way.

           4.   Federal disability access laws were enacted to provide persons with disabilities an

equal opportunity to participate fully in civic life. See 29 U.S.C. § 794 (Section 504 of the

Rehabilitation Act of 1973 (“Section 504”)); 42 U.S.C. § 12101(a)(7) (Americans with

Disabilities Act (“ADA”)). The ADA is a “remedial statute” that should be “construed broadly

to effectuate its purposes.” Arnold v. United Parcel Serv., Inc., 136 F.3d 854, 861 (1st Cir.

1998). A “service, program, or activity” includes all the operations of a department, agency, or



                                                2
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 3 of 28




other instrumentality of a state or of a local government. Theriault v. Flynn, 162 F.3d 46, 48

(1st Cir. 1998). Under the ADA and Section 504, a public entity’s sidewalks, crosswalks and

paved paths—collectively referred to as a public entity’s “pedestrian right of way”—are a

“program,” “service,” or “activity” that must be readily accessible to persons with mobility

disabilities. Barden v. City of Sacramento, 292 F.3d 1073, 1076 (9th Cir. 2002); Frame v. City

of Arlington, 657 F.3d 215, 221 (5th Cir. 2011); see also Parker v. Universidad de Puerto Rico,

225 F.3d 1, 6-7 (1st Cir. 2000) (University had duty to ensure persons using wheelchairs could

travel to and from botanical gardens using safe walkways, ramps, and curb cuts). As detailed

further below, Defendant has excluded Plaintiffs and all other similarly situated individuals with

mobility disabilities from participation in or denied them the benefits of Defendant’s pedestrian

right of way program, service, or activity, or subjected them to discrimination by: a) failing to

install and remediate curb ramps (i) in newly-constructed or altered portions of the City’s

pedestrian right of way, and (ii) at crossings adjacent to newly constructed or altered roadways;

and, b) failing to install, remediate and maintain curb ramps where necessary to provide people

with mobility disabilities meaningful access to (i) the City’s pedestrian right of way, when

viewed in its entirety, and (ii) facilities in which City programs, services, and activities are made

available to the public.

           5.   Both the ADA (since January 27, 1992) and Section 504 (since June 3, 1977)

have mandated that whenever a government entity newly constructs a bus stop pad or newly

constructs or alters streets, roads, or highways, it must install curb ramps at any intersection

having curbs or other barriers to entry from a street level pedestrian walkway, to ensure that

newly constructed or altered pedestrian right of way programs and facilities are readily

accessible to and usable by individuals with disabilities. 28 C.F.R. § 35.151(a)(1), (b)(1),



                                                 3
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 4 of 28




(b)(4)(i)(A), (b)(4)(i)(B); 28 C.F.R. pt. 36, app. D § 10.2.1; 45 C.F.R. § 84.23(b); 36 C.F.R. pt.

1191, app. D § 810.2.3. The ADA and Section 504 also mandate that a public entity operate

each program, service, or activity so that the program, service, or activity, when viewed in its

entirety, is readily accessible to and usable by individuals with disabilities. 28 C.F.R. §

35.150(a), (b)(1); 45 C.F.R. § 84.22(a), (b). To the extent structural changes to facilities

existing as of the effective date of the ADA or Section 504 are necessary to achieve this

“program access” mandate, such changes were to have been made by no later than January 26,

1995 under the ADA, and by no later than June 3, 1980 under Section 504. 28 C.F.R. §

35.150(c); 45 C.F.R. § 84.22(d).

           6.   The City’s pedestrian right of way, when viewed in its entirety, is not readily

accessible to and usable by persons with mobility disabilities due to the City’s failure to install

and maintain accessible curb ramps. The City has also failed to install and maintain accessible

curb ramps necessary to allow persons with mobility disabilities to access facilities where City

programs, services, and activities are provided to the public. In addition, the City has failed to

install accessible curb ramps or remediate existing curb ramps as part of new construction or

alterations of its streets, roadways, and highways. As a result, Plaintiffs and other persons with

mobility disabilities must forgo participation in daily activities — including visiting public

facilities, places of public accommodation, or friends — or risk injury or damage to their

mobility devices by traveling on or around inaccessible portions of the pedestrian right of way.

At times, Plaintiffs can use the pedestrian right of way, but only by taking circuitous routes to

avoid barriers to accessibility, which wastes their time and energy. As a result of the many

missing and noncompliant curb ramps in the City, people with mobility disabilities do not have

full and equal access to the pedestrian right of way.



                                                 4
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 5 of 28




           7.   The discrimination and denial of meaningful, equal and safe access to the City’s

pedestrian right of way for persons with mobility disabilities complained of herein is the direct

result of Defendant’s policies, procedures, and practices regarding pedestrian walkways and

disability access, including, but not limited to the following:

                a.       The failure to install accessible curb ramps at locations where no curb

 ramps exist, or where inaccessible curb ramps exist, within the time required by applicable

 federal disability access laws or on any other reasonable schedule;

                b.       The failure to install accessible curb ramps, or remediate existing

 noncompliant curb ramps, at street corners or sidewalks that are newly constructed, resurfaced

 or otherwise altered;

                c.       The failure to install curb ramps at intersections in the City that are

 necessary to provide meaningful, equal and safe access to the pedestrian right of way;

                d.       The failure to develop and implement a process for identifying

 intersections and corners throughout the City at which curb ramps are necessary to provide

 meaningful, equal, and safe access to the pedestrian right of way;

                e.       The failure to adopt and utilize or require and enforce the utilization of a

 curb ramp design that complies with applicable federal and state design standards or guidelines;

                f.       The failure to install accessible curb ramps within a reasonable time frame

 after receiving a request to do so or otherwise being notified of the need for an accessible curb

 ramp at a particular location;

                g.       The failure to adopt or implement reasonable administrative methods,

 policies, and procedures for inspecting, repairing, and maintaining the pedestrian right of way,




                                                   5
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 6 of 28




 including curb ramps, as required by Title II of the ADA and its implementing regulations

 including 28 C.F.R. § 35.133 (maintenance of accessible features);

                h.      The failure to remediate corners with no curb ramps or with curb ramps

 that are not properly positioned such that they require pedestrians with mobility disabilities to

 travel around the corner in the street alongside vehicular traffic to access a crossing, or cause

 pedestrians with mobility disabilities to roll or fall into the roadway;

                i.      The failure to remediate curb ramps that are designed and/or constructed

 in a noncompliant manner such that people with mobility disabilities are denied meaningful

 access to the pedestrian right of way as a whole. These deficiencies often include one or more

 of the following:

                        (1)     Running, cross, and side slopes of curb ramps that are excessively

 steep;

                        (2)     Ramps that are too narrow to accommodate wheelchairs or

 scooters;

                        (3)     Landings at the top of curb ramps that do not provide enough space

 for a wheelchair to maneuver onto or off the ramp, forcing persons with mobility disabilities to

 use the much steeper side flares or roll off the sidewalk entirely;

                        (4)     Excessive counter slopes at the bottoms of curb ramps. The

 combination of excessive curb ramp slopes and/or gutter pan counter slopes often forces

 wheelchair users to scrape the paving with their foot rests and can even bring a wheelchair or

 scooter to a full stop, creating risks of falling and injury; and

                        (5)     Lips at the bottom of curb ramps where the ramp meets the gutter.

 Such non-flush transitions create additional risks of scraping the pavement and/or sudden stops



                                                  6
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 7 of 28




 and possible falls and injury. Federal access codes have required smooth transitions at the base

 of curb ramps for several decades.

           8.    These administrative methods, policies, and practices, or lack thereof,

discriminate against persons with mobility disabilities by denying them access to the City’s

pedestrian right of way in its entirety, as well as facilities in which City programs, services, and

activities are made available to the public. Large sections of the almost 1,600 miles of

sidewalks and 7,000 intersections within the City’s pedestrian right of way are inaccessible to

persons with mobility disabilities due to missing or faulty curb ramps.

           9.    For decades, Defendant has failed to meet ADA and Section 504 accessibility

requirements and failed to adopt and implement systematic efforts to ensure that the City’s

pedestrian right of way is readily accessible to and useable by persons with mobility disabilities.

Furthermore, Defendant has for decades made compliance with the ADA and Section 504 a

lower priority than other activities and projects, including discretionary activities and projects

not mandated by law. Prioritizing compliance with the ADA and Section 504 in this manner

also constitutes a policy or practice that denies program access to and discriminates against

persons with mobility disabilities. This lawsuit seeks a court order requiring Defendant to

comply with federal laws and to provide people with mobility disabilities meaningful access to

the City’s pedestrian right of way more than 30 years after the enactment of the ADA, and many

more years after enactment of Section 504 disability rights protections.

           10.   Plaintiffs thus bring this action to remedy violations of Title II of the ADA, 42

U.S.C. § 12131, et seq., and its accompanying regulations and Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794, et seq. and its accompanying regulations. Plaintiffs seek injunctive relief




                                                  7
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 8 of 28




pursuant to the above statutes and an award of reasonable attorneys’ fees, expenses, and costs

under applicable law.

                             II.     JURISDICTION AND VENUE

           11.   This is an action for injunctive relief, brought pursuant to Title II of the ADA, 42

U.S.C. § 12101 to 12213; and Section 504, 29 U.S.C. § 794, et seq.; to redress systemic civil

rights violations against people with mobility disabilities by the City of Boston.

           12.   This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343 for

claims arising under the ADA and Section 504.

           13.   This Court has jurisdiction to issue injunctive relief pursuant to 28 U.S.C. §§ 2201

and 2202, and Rule 65 of the Federal Rules of Civil Procedure.

           14.   Venue over Plaintiffs’ claims is proper in the District of Massachusetts because

Defendant resides in the District of Massachusetts within the meaning of 28 U.S.C. § 1391, and

because the events, acts, and omissions giving rise to Plaintiffs’ claims occurred in this District.

                                          III.   PARTIES

           15.   Named Plaintiff Michael Muehe lives and works in Boston. Plaintiff Muehe has a

mobility disability that substantially limits his ability to walk and uses a wheelchair for mobility

due to his disability. Plaintiff Muehe is a “qualified individual with a disability” and a person

with “a disability” within the meaning of all applicable statutes and regulations including 42

U.S.C. § 12131(2), 28 C.F.R. § 35.108, and 29 U.S.C. § 705(20)(B).

           16.   Named Plaintiff Elaine Hamilton lives and works in Boston, has a mobility

disability that substantially limits her ability to walk, and uses a wheelchair for mobility due to

her disability. Plaintiff Hamilton is a “qualified individual with a disability” and a person with




                                                  8
714545.8
            Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 9 of 28




“a disability” within the meaning of all applicable statutes and regulations including 42 U.S.C. §

12131(2), 28 C.F.R. § 35.108, and 29 U.S.C. § 705(20)(B).

           17.   Named Plaintiff Crystal Evans is a frequent visitor to Boston. Plaintiff Evans has

a mobility disability that substantially limits her ability to walk and uses a power wheelchair for

mobility. Plaintiff Evans is a “qualified individual with a disability” and a person with “a

disability” within the meaning of all applicable statutes and regulations including 42 U.S.C. §

12131(2), 28 C.F.R. § 35.108, and 29 U.S.C. § 705(20)(B).

           18.   Named Plaintiff Colleen Flanagan lives and works in Boston. Plaintiff Flanagan

has a mobility disability that substantially limits her ability to walk and uses a wheelchair for

mobility. Plaintiff Flanagan is a “qualified individual with a disability” and a person with “a

disability” within the meaning of all applicable statutes and regulations including 42 U.S.C. §

12131(2), 28 C.F.R. § 35.108, and 29 U.S.C. § 705(20)(B).

           19.   The Plaintiff class consists of all persons with mobility disabilities who use or

will use the pedestrian right of way in the City through the date of judgment in this action.

           20.   Hereafter, references in this document to “Plaintiffs” shall be deemed to include

the Named Plaintiffs and each member of the class, unless otherwise indicated.

           21.   Presently, and at all times relevant to this complaint, Defendant City has been a

public entity within the meaning of Title II of the ADA and has received federal financial

assistance within the meaning of the Rehabilitation Act sufficient to invoke its coverage.

           22.   The City is a local government entity with the responsibility of providing

Plaintiffs with access to its public facilities, programs, services, and activities. The City is

responsible for constructing, maintaining, repairing, and regulating its pedestrian right of way.




                                                  9
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 10 of 28




                               IV.     FACTUAL ALLEGATIONS

           23.   As a result of Defendant’s policies and practices regarding curb ramps in the

City’s pedestrian right of way, people with mobility disabilities have been discriminated against

and denied full and equal access to the benefits of the City’s pedestrian right of way program or

service, and to facilities in which City programs, services, and activities are made available to

the public.

           24.   Hereafter, an “Inaccessible” curb ramp shall refer to a curb ramp that did not

comply with applicable standards for accessible design (i.e., the Uniform Federal Accessibility

Standards (“UFAS”), 1991 ADA Standards for Accessible Design (“ADAAG”) or the 2010

ADA Standards for Accessible Design (“2010 ADAAG”)), at the time it was constructed or

altered or the roadway adjacent to the curb ramp was altered or resurfaced.

           25.   Defendant has failed and is failing to install, remediate, repair, and maintain curb

ramps as required by law. For example, almost 9,000 surveyed locations either had no ramp, or

had a ramp that was obstructed or was missing a landing. Many curb ramps are improperly

installed and/or maintained, lack a flush transition to the street, have excessively steep running,

cross, and side slopes, are too narrow, and/or are otherwise noncompliant. Many other curb

ramps are not maintained; they are broken, cracked, crumbled, sunken, and/or caved.

           26.   As a result of Defendant’s policies and practices regarding curb ramps, large

segments of the City’s pedestrian right of way do not comply with new construction or

alteration accessibility requirements. For example, the City has consistently failed to install

curb ramps and remediate existing curb ramps when it alters or constructs sidewalks and streets.

           27.   As a result of the many missing and noncompliant curb ramps at intersections

throughout the City, the pedestrian right of way, viewed in its entirety, is inaccessible to persons



                                                 10
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 11 of 28




with mobility disabilities. Plaintiffs and others with mobility disabilities are therefore denied

meaningful access to the City’s pedestrian right of way, public buildings, parks, transportation,

places of employment, and/or other facilities in which City programs, services, and activities are

made available to the public, either through complete denials of access or through delay of

travel or unsafe conditions.

           28.   This lack of accessible curb ramps is not isolated or limited. Rather, these

barriers to full and equal access to the pedestrian right of way exist throughout the City, thus

denying individuals with mobility disabilities full, equal, and meaningful access to the

pedestrian right of way City-wide. Persons with mobility disabilities encounter missing or

Inaccessible curb ramps throughout the City, including in such areas as Downtown Crossing,

Theater District, South Station, Chinatown, Financial District, Beacon Hill, and Jamaica Plain.

As a result, persons with mobility disabilities have been denied access to the accommodations

and services available to the general public. Furthermore, these barriers deter persons with

mobility disabilities from exploring or visiting areas of the City. Missing and Inaccessible curb

ramps also delay travel and cause persons with mobility disabilities to fear for their safety, as

these conditions often create dangerous situations.

           29.   Defendant has not provided and does not provide persons with mobility

disabilities with any map (whether paper or electronic), signage or other form of notice of any

routes, or parts of routes, in the City’s pedestrian right of way that are accessible to persons with

mobility disabilities. Notice of completed accessibility improvements and plans for scheduled

accessibility improvements are not posted on the City websites, and notice of such information

is not made otherwise available to persons with mobility disabilities. Due to the lack of any

notice, maps, or signage regarding the location of accessible routes within the City’s pedestrian



                                                 11
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 12 of 28




right of way, persons with mobility disabilities have been and continue to be deterred from and

impeded in travelling to various parts of the City, thus denying them meaningful and equal

access to the City’s pedestrian right of way and its other facilities, programs, services, and

activities.

           30.   Defendant failed to prepare and implement a timely Self Evaluation relating to the

construction and maintenance of curb ramps as required by federal law. The federal regulations

of Section 504 of the Rehabilitation Act and the ADA require that public entities create a Self

Evaluation by June 3, 1978 and July 26, 1992, respectively. 45 C.F.R § 84.6; 28 C.F.R. §

35.105. A Self Evaluation must include an evaluation of whether current services, policies, and

practices discriminate on the basis of disability. The City completed a self-evaluation form in

October 1994 but determined in 2010 that its response on ADA matters was oriented more

towards internal employment or employee issues of access. Thus, the City made no efforts to

evaluate its pedestrian right of way for accessibility until 2009 when it undertook a survey to

determine the existence of curb ramps at intersections within the City. This initial evaluation

occurred approximately thirty-one years after the deadline established by Section 504, and

seventeen years after the deadline established by the ADA.

           31.   Defendant created a Transition Plan relating to the construction and maintenance

of curb ramps in the pedestrian right of way as required by federal law but remediation progress

has been minimal. The regulations implementing Section 504 of the Rehabilitation Act required

public entities that receive federal financial assistance to create a Transition Plans by June 3,

1978. See 45 C.F.R. § 84.22(e). The regulations implementing Title II of the ADA required

local governmental entities to create Transition Plans by July 26, 1992. See 28 C.F.R. §

35.150(d). A Transition Plan must include, among other things, an up-to-date schedule for



                                                12
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 13 of 28




providing curb ramps or other sloped areas where the pedestrian right of way crosses streets.

See 28 C.F.R. § 35.150(d)(3); 45 C.F.R. § 84.22(e). To date, many corners that the City

considers high-priority have gone years without being brought into compliance with

accessibility requirements and newly constructed ramps are in violation of federal requirements.

           32.   Defendant’s failure to conduct a timely Self Evaluation and timely implement a

Transition Plan relating to the pedestrian right of way, including curb ramps, as required by

Section 504 and the ADA, is further evidence of Defendant’s failure to comply with the

“program access” requirements of both statutes.

           33.   According to the City’s own analysis, only approximately 45% of its

approximately 23,000 ramps comply with Section 504 and the ADA. Even this analysis

underestimates the problem, because it does not include corners that are missing a curb ramp

altogether and considers only some of the legal requirements that apply to curb ramps under

federal law.

           34.   This discrimination and continuing systemic inaccessibility cause a real and

immediate threat of current and continuing harm to persons with mobility disabilities within the

City as represented by the experiences of the Named Plaintiffs.

                       EXPERIENCES OF THE NAMED PLAINTIFFS

           35.   Named Plaintiff Michael Muehe has spinal cord injury paralysis and uses a

wheelchair for mobility. He is a disability rights activist and accessibility analyst. He travels

extensively throughout the City for work, recreation, shopping, medical care, socializing,

leisure, and entertainment. He has encountered great difficulty and at times danger in his

attempts to navigate Boston sidewalks due to curb ramps that are either non-existent, in

disrepair, or not compliant with state and federal accessibility standards. These curb ramp



                                                13
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 14 of 28




barriers deny Plaintiff Muehe access to the full and equal use of the pedestrian right of way in

neighborhoods throughout the City. This includes, but is not limited to those described below.

           36.   In particular, Plaintiff Muehe encounters corners with missing curb ramps in

many places throughout his greater Jamaica Plain neighborhood, including on Centre Street near

the Stony Brook, Forest Hills, and Jackson Square MBTA stations on the Orange Line, the Stop

& Shop Supermarket, the Hyde Square Task Force, and the Lucy Parsons Bookstore. Plaintiff

Muehe has also had to try to navigate significant curb ramp deficiencies at the Boston Fire

Department station at 740 Centre Street, on Pond Street, and on Boylston Street. He has also

experienced difficulties in and around Downtown Crossing, the Theater District, and the

Financial District. At intersections with missing curb ramps, Plaintiff Muehe must either double

back from his intended path of travel, or risk danger to himself by traveling in the street in his

power wheelchair. When he encounters a ramp that is in disrepair or not in compliance, he must

choose whether to risk using the ramp, which could result in him getting stuck halfway up or

down the ramp and being unable to move, which is particularly problematic during inclement

weather. Noncompliant curb ramps have placed Plaintiff Muehe at risk of falling from his

wheelchair and sustaining significant injuries.

           37.   Due to the many barriers to accessibility in many areas of Boston, Plaintiff

Muehe’s ability to travel throughout Boston is compromised. He frequently must allow a great

deal of extra time to reach his destination. In addition, the inaccessibility of the pedestrian right

of way in the City has become a factor in his life decisions. For example, every time he leaves

home, Plaintiff Muehe must consider whether he will be able to reach his destination safely via

the pedestrian right of way. He is often deterred from using his wheelchair to visit public




                                                  14
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 15 of 28




facilities, places of public accommodation, and friends because he chooses instead to remain

safe from the serious risks involved in navigating the inaccessible pedestrian right of way.

           38.   Named Plaintiff Elaine Hamilton is a double-amputee who uses a wheelchair to

maneuver Boston’s pedestrian rights of way to shop, vote, socialize, and attend church. She has

encountered numerous obstacles to using portions of the pedestrian right of way throughout the

City. This includes, but is not limited to, those described below.

           39.   In particular, Plaintiff Hamilton encounters missing, noncompliant, or broken

curb ramps along Centre Street. For example, curb ramps are missing on Estrella Street and

Westerly Street and others are outside of marked crosswalks. Corners with curb ramps that do

not align with the crosswalk are dangerous because Plaintiff Hamilton is forced into the line of

traffic. At times, Plaintiff Hamilton has almost fallen out of her chair while trying to go to the

store or to visit her mother. Her wheelchair has also been damaged by traversing broken ramps.

Thus, Plaintiff Hamilton experiences a great deal of stress and fear because of the many access

barriers that she encounters in the City’s pedestrian right of way. Plaintiff Hamilton’s

difficulties getting around Boston have forced her to go food shopping in Quincy instead of in

Boston. Often, she must pay to take the Ride to avoid the dangers of traveling in the street due

to noncompliant curb ramps. As a result of the foregoing, Plaintiff Hamilton is deterred from

going out as frequently as she would like to.

           40.   Named Plaintiff Crystal Evans has a neuromuscular disease and uses a power

wheelchair and a ventilator. She frequently visits Boston and travels extensively throughout the

City for medical appointments, advocacy meetings, shopping, taking her daughter to parks and

museums, and other activities. She prefers to roll through the City rather than being dependent

on bus schedules and public transit. Plaintiff Evans has experienced difficulty getting around



                                                15
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 16 of 28




Boston due to missing or noncompliant curb ramps, including having to navigate pools of water

where curb ramp bottom landings meet the road. She is often unable to find a curb ramp and is

forced to travel into traffic lanes until she can find an accessible curb ramp or a mid-block

driveway to use instead. The barriers she has encountered include, but are not limited to, those

described below.

           41.   Near the Massachusetts State House, Plaintiff Evans encounters a crosswalk

which leads to a curb with no ramp, creating a barrier that prevents her and other individuals

with mobility disabilities from accessing legislators without being forced to go out of their

way. Similarly, there are many places around South Station, Chinatown, the South End, the

Financial District, and School Street that lack compliant curb ramps, making it difficult for

Plaintiff Evans and others to navigate and fully enjoy these areas.

           42.   The lack of compliant curb ramps also makes it difficult for Plaintiff Evans to

access essential healthcare facilities and services. There are multiple street corners in the area

around Tufts Medical center as well as all throughout Albany Street, Harrison Avenue,

Northampton Street, and Massachusetts Avenue in the Boston Medical Center area where curb

ramps are missing or noncompliant. At many locations along Harrison Avenue, water pools at

the base of the curb ramp, forcing wheelchair users to go through deep puddles to access

sidewalks, which could damage wheelchair motors. At corners adjacent to hospital and doctors’

office buildings all along Harrison Avenue, curb ramps are missing or too steep. Because of

these noncompliant corners, Plaintiff Evans must travel in the street, at great risk to her safety

and well-being. At other times, Plaintiff Evans has used circuitous routes of travel, going out of

her way to avoid curb ramp barriers, which caused her to be late to medical appointments.




                                                 16
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 17 of 28




           43.   As a result of the foregoing, Plaintiff Evans has been and continues to be limited

in her ability to use much of the pedestrian right of way in the City due to poorly positioned,

steep, or missing curb ramps. When visiting Boston, Plaintiff Evans constantly must think

ahead about which streets and areas have compliant curb ramps, and which ones pose safety

issues that need to be avoided, causing her stress and great inconvenience.

           44.   Named Plaintiff Colleen Flanagan is a self-employed disability rights activist

living in the Jamaica Plain neighborhood of Boston. She is non-ambulatory due to Osteogenesis

Imperfecta and uses a wheelchair for mobility. Plaintiff Flanagan loves Boston and likes to

have her four nieces visit her in Boston for family attractions, but she is incredibly frustrated by

how frequently she encounters sidewalks that lack curb ramps and deny access to people with

mobility disabilities. Plaintiff Flanagan is three feet tall and because of her stature feels

especially unsafe navigating in the street instead of the sidewalk, so access to safe curb ramps

and the pedestrian right of way determines her ability to participate in and contribute to

Boston’s community. Noncompliant and nonexistent curb ramps have caused Plaintiff Flanagan

to miss employment opportunities and family outings and put her physical safety in danger.

           45.   For instance, along West Cedar Street in the Beacon Hill neighborhood, the lack

of curb ramps at the intersection of steep and narrow streets has put Plaintiff Flanagan’s

physical safety at risk. Plaintiff Flanagan’s visits to her state representatives and senators also

present physical risks and challenges because the pathways to and from the State House lack

compliant curb ramps. On Ashburton Place, there is a section of the street without a curb cut,

which forces those dependent on curb ramps to navigate the street instead of the sidewalk.

Plaintiff Flanagan has also encountered curb ramps in the Jamaican Plain neighborhood that are

too steep to use, forcing her to navigate the street. In addition, curb ramps at the Green Street



                                                 17
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 18 of 28




MBTA Station in her neighborhood are not maintained, and weather has severely damaged them

such that they are no longer usable.

           46.   As a result of the foregoing, Plaintiff Flanagan has been and continues to be

denied equal access to her neighborhood and other parts of her community that persons without

mobility disabilities enjoy. She is also forced to risk her safety by traveling in the street because

there are insufficient accessible curb ramps to allow her to travel freely on City sidewalks.

           47.   These experiences are typical of those experienced by persons with mobility

disabilities in the City and demonstrate the inaccessibility, fear, humiliation, and isolation that

people with mobility disabilities experience while trying to navigate the City’s pedestrian right

of way.

                           V.      CLASS ACTION ALLEGATIONS

           48.   Plaintiffs bring this action individually, and on behalf of all persons with mobility

disabilities who use or will use the pedestrian right of way in the City of Boston, as a class

action under Rule 23(b)(2) of the Federal Rules of Civil Procedure.

           49.   Each member of the class is a “qualified individual with a disability” and/or a

person with a “disability” pursuant to 42 U.S.C. § 12131(2) and Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794, et seq. The persons in the class are so numerous that the

joinder of all such persons is impracticable and that the disposition of their claims in a class

action rather than in individual actions will benefit the parties and the Court. The class consists

of tens of thousands of persons with mobility disabilities.

           50.   Defendant has failed and continues to fail to comply with the ADA and Section

504 in its implementation of the City’s administrative methods, policies, procedures, and




                                                  18
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 19 of 28




practices with regard to the construction, remediation, and maintenance of curb ramps that

provide access to the City’s pedestrian right of way.

           51.   Defendant has not adopted and does not enforce appropriate administrative

methods, policies, procedures, and/or practices to ensure that it complies with the ADA and

Section 504 to ensure nondiscrimination against persons with mobility disabilities and equal

access to facilities, programs, services, and activities for persons with mobility disabilities.

           52.   The violations of the ADA and Section 504 set forth in detail herein have injured

all members of the proposed class and violated their rights in a similar way.

           53.   Defendant has acted or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief with respect to the class as a whole. Class

claims are brought for the purposes of obtaining injunctive relief only.

           54.   The claims of the Named Plaintiffs are typical of those of the class in that they

arise from the same course of conduct engaged in by Defendant. The relief sought herein will

benefit all class members alike.

           55.   Named Plaintiffs will fairly and adequately represent the interests of the class.

They have no interests adverse to the interests of other members of the class and have retained

counsel who are competent and experienced in litigating complex class actions, including large-

scale disability rights class action cases.

           56.   The requirements of Rule 23 of the Federal Rules of Civil Procedure are met with

regard to the proposed class in that:

                 a.     The class is so numerous that it would be impractical to bring all class

members before the Court;

                 b.     There are questions of law and fact which are common to the class;



                                                 19
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 20 of 28




                 c.     The Named Plaintiffs’ claims for injunctive relief are typical of the claims

of the class;

                 d.     The Named Plaintiffs will fairly and adequately represent common class

interests and are represented by counsel who are experienced in law reform class actions and the

disability rights issues in this case; and

                 e.     Defendant has acted or refused to act on grounds generally applicable to

the class.

           57.   The common questions of law and fact, shared by the Named Plaintiffs and all

class members, include but are not limited to:

                 a.     Whether Defendant is violating Title II of the ADA, 42 U.S.C. § 12131, et

seq., by failing to install or remediate curb ramps that make the City’s pedestrian right of way

program, service, or activity accessible to and useable by persons with mobility disabilities, and

otherwise discriminating against persons with mobility disabilities, as set forth above;

                 b.     Whether Defendant is violating Title II of the ADA, 42 U.S.C. § 12131, et

seq., by failing to install or remediate curb ramps that make facilities in which City programs,

services, and activities are made available to the public accessible to and useable by persons with

mobility disabilities, and otherwise discriminating against persons with mobility disabilities, as

set forth above;

                 c.     Whether Defendant is violating Section 504 of the Rehabilitation Act, 29

U.S.C. section 794 et seq., by failing to install or remediate curb ramps that make the City’s

pedestrian right of way program, service, or activity accessible to and useable by persons with

mobility disabilities, and otherwise discriminating against people with mobility disabilities, as

set forth above;



                                                 20
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 21 of 28




                 d.      Whether Defendant is violating Section 504 of the Rehabilitation Act, 29

U.S.C. section 794 et seq., by failing to install or remediate curb ramps that make facilities in

which City programs, services, and activities are made available to the public accessible to and

useable by persons with mobility disabilities, and otherwise discriminating against people with

mobility disabilities, as set forth above;

                 e.      Whether Defendant has performed “new construction” and/or “alterations”

to the City’s pedestrian right of way within the meaning of 28 C.F.R. § 35.151, triggering an

obligation to construct or retrofit curb ramps;

                 f.      Whether Defendant has performed “new construction” and/or “alterations”

to the City’s pedestrian right of way within the meaning of 45 C.F.R. § 84.23, triggering an

obligation to construct or retrofit curb ramps;

                 g.      Whether Defendant, by its actions and omissions alleged herein, has

engaged in a pattern or practice of discriminating against Plaintiffs and other persons with

mobility disabilities in violation of applicable federal and state disability access laws.

                                    FIRST CAUSE OF ACTION
                      Title II of the Americans with Disabilities Act of 1990
                                      42 U.S.C. § 12101 et seq.

           58.   Plaintiffs incorporate by reference each and every allegation contained in the

foregoing paragraphs.

           59.   Title II of the ADA provides in pertinent part: “[N]o qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132.




                                                  21
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 22 of 28




           60.   At all times relevant to this action, the City was and is a “public entity” within the

meaning of Title II of the ADA and provides a pedestrian right of way program, service, or

activity to the general public.

           61.   At all times relevant to this action, Plaintiffs were and are qualified individuals

with disabilities within the meaning of Title II of the ADA and meet the essential eligibility

requirements for the receipt of the services, programs, or activities of the City. 42 U.S.C. §

12131.

           62.   Defendant is mandated to operate each program, service, or activity so that,

“when viewed in its entirety, it is readily accessible to and useable by individuals with

disabilities.” 28 C.F.R. § 35.150; see also 28 C.F.R. §§ 35.149. This requirement applies to all

programs, services, and activities that a public entity offers, whether or not they are carried out in

facilities that have been constructed or altered since January 26, 1992. Pedestrian rights of way

themselves constitute a vital public program, service, or activity under Title II of the ADA. 28

C.F.R. § 35.104; Barden, 292 F.3d at 1076.

           63.   Furthermore, the regulations implementing Title II of the ADA specifically

provide that a public entity must install curb ramps at intersections whenever it newly constructs

or alters sidewalks, streets, roads, and/or highways at any time after January 26, 1992 and must

comply with Uniform Federal Accessibility Standards (UFAS) or with the Americans with

Disabilities Act Accessibility Guidelines for Buildings and Facilities (ADAAG). 28 C.F.R. §

35.151. A street resurfacing project by a public entity is one example of an alteration under the

meaning of the regulation. Kinney v. Yersalim, 9 F.3d 1067, 1073-74 (3rd Cir. 1993); Lonberg

v. City of Riverside, No. 97-CV-0237, 2007 WL 2005177, at * 6 (C.D. Cal. May 16, 2007).




                                                  22
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 23 of 28




           64.   The regulations implementing Title II of the ADA provide that a public entity

must maintain the features of all facilities required to be accessible by the ADA. 28 C.F.R. §

35.133. Facilities required to be accessible include roads, walks, curb ramps, and passageways.

28 C.F.R. § 35.104; 28 C.F.R. § 35.151(i).

           65.   Due to the lack of accessible curb ramps as alleged above, as well as Defendant’s

failure to conduct a timely Self Evaluation and timely implement a Transition Plan for the

pedestrian right of way, the City’s pedestrian right of way is not fully, equally, or meaningfully

accessible to Plaintiffs when viewed in its entirety. Nor are the facilities in which City

programs, services, and activities are made available to the public. Defendant has therefore

violated the “program access” obligation applicable to pedestrian right of way facilities that

have not been newly constructed or altered since January 26, 1992.

           66.   Additionally, the sidewalks, cross walks, curb ramps, and other walkways at issue

constitute facilities within the meaning of ADAAG and UFAS. Plaintiffs are informed, believe,

and thereon allege that since January 26, 1992, Defendant has constructed, altered, or repaired

parts of these facilities within the meaning of the ADAAG and the UFAS, and that Defendant,

through its administrative methods, policies, and practices, has failed to make such facilities

readily accessible to and usable by persons with disabilities through the construction and retrofit

of curb ramps as required under federal accessibility standards and guidelines.

           67.   Plaintiffs are informed, believe, and thereon allege that since March 15, 2012,

Defendant has constructed, altered, or repaired parts of these facilities within the meaning of the

ADAAG and the UFAS, and that Defendant, through its administrative methods, policies, and

practices, has failed to make such facilities compliant with the ADAAG and the UFAS as




                                                 23
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 24 of 28




updated in 2010, as required under 28 C.F.R. 35.151(c)(5) through the construction and retrofit

of curb ramps as required under federal accessibility standards and guidelines.

           68.   Plaintiffs are informed, believe, and thereon allege that Defendant and its agents

and employees have violated and continue to violate Title II of the ADA by failing to maintain

the features of the City’s curb ramps that are required to be accessible.

           69.   Plaintiffs are informed, believe, and thereon allege that Defendant and its agents and

employees have violated and continue to violate Title II of the ADA by failing to timely respond to

and remedy complaints regarding the lack of accessible curb ramps necessary to ensure access to

the City’s pedestrian right of way.

           70.   The ADA’s regulations at 43 C.F.R. §17.550(a)(3) prevent public entities from

refusing to comply with their obligations to provide persons with disabilities meaningful access

to their programs and services by claiming that doing so would impose an undue financial or

administrative burden, unless such a determination is made by an agency head or his or her

designee after consulting all agency resources available for use in the funding and operation of

the conducted program or activity and the determination is accompanied by a written statement

of the reasons for reaching that conclusion. On information and belief, the City, through its

agency heads and/or designees, has failed to make such a determination accompanied by the

required written statement and has, therefore, failed to demonstrate that providing the access

Plaintiffs seek to its pedestrian right of way would impose an undue financial or administrative

burden.

           71.   As a direct and proximate result of the aforementioned acts, Plaintiffs have

suffered and continue to suffer difficulty, hardship, anxiety, and danger, due to Defendant’s

failure to remediate missing, defective, Inaccessible curb ramps throughout the City’s pedestrian



                                                  24
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 25 of 28




right of way. These failures have denied and continue to deny Plaintiffs the full, equal, and

meaningful access to the pedestrian right of way that the ADA requires.

           72.   Because Defendant’s discriminatory conduct presents a real and immediate threat

of current and continuing future violations, injunctive relief is an appropriate remedy.

           73.   Pursuant to 42 U.S.C. § 12133 and 12205, Plaintiffs are entitled to injunctive relief

as well as reasonable attorneys’ fees, expert expenses, and costs incurred in bringing this action.

                                SECOND CAUSE OF ACTION
                          Section 504 of the Rehabilitation Act of 1973
                                     29 U.S.C. § 794 et seq.

           74.   Plaintiffs incorporate by reference each and every allegation contained in the

foregoing paragraphs.

           75.   Section 504 of the Rehabilitation Act of 1973 provides in pertinent part: “[N]o

otherwise qualified individual with a disability . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving federal financial assistance . . .” 29 U.S.C. § 794(a).

           76.   Plaintiffs are otherwise qualified to participate in the services, programs, or

activities that are provided to individuals in the City. See 29 U.S.C. § 794(b).

           77.   The City is a direct recipient of federal financial assistance sufficient to invoke the

coverage of Section 504, and has received such federal financial assistance at all times relevant to

the claims asserted in this Complaint.

           78.   Defendant and its agents and employees have violated and continue to violate the

Rehabilitation Act and the regulations promulgated thereunder by excluding Plaintiffs from

participation in, denying Plaintiffs the benefits of, and subjecting Plaintiffs based solely by reason

of their disability to, discrimination in the benefits and services of the City’s pedestrian right of

way and for the reasons set forth above.

                                                   25
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 26 of 28




           79.   Additionally, under Section 504, a recipient of federal financial assistance must

install ADAAG- or UFAS-compliant curb ramps at intersections whenever it newly constructs or

alters sidewalks, streets, roads, and/or highways at any time after June 3, 1977. See Parker, 225

F.3d at 6 n.7. Defendant has violated Section 504 by failing to construct or install such

compliant curb ramps at intersections throughout the City where it has newly constructed or

altered streets, roads, and/or highways since June 3, 1977.

           80.   As a direct and proximate result of the aforementioned acts, Plaintiffs suffered

and continue to suffer difficulty, hardship, anxiety, and danger due to Defendant’s failure to

remediate missing, defective, Inaccessible curb ramps throughout the City’s pedestrian right of

way. These failures have denied Plaintiffs the full, equal, and meaningful access to the

pedestrian right of way that Section 504 requires.

           81.   Because Defendant’s discriminatory conduct presents a real and immediate threat

of current and continuing violations, injunctive relief is an appropriate remedy.

           82.   Pursuant to 29 U.S.C. § 794a, Plaintiffs are entitled to injunctive relief, and to

recover from Defendant their reasonable attorneys’ fees and costs incurred in bringing this

action.

                                      PRAYER FOR RELIEF

           83.   THEREFORE, Plaintiffs request judgment as follows:

                 a.     Certification of Plaintiffs’ claims as a Class Action and certification of

Plaintiffs as Class Representatives and their counsel as Class Counsel.

                 b.     Issuance of permanent injunction requiring Defendant to undertake

remedial measures to mitigate the effects of Defendant’s past and ongoing violations of Title II




                                                  26
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 27 of 28




of the ADA, Section 504 of the Rehabilitation Act, and the regulations promulgated under those

statutes. At a minimum, Defendant must be enjoined to take the following actions:

                       (1)      Ensure that the City install, remediate, repair, and maintain curb

 ramps such that, when viewed in its entirety, the City’s pedestrian right of way is readily

 accessible to and useable by individuals with mobility disabilities;

                       (2)      Ensure that the City install, remediate, repair, and maintain curb

 ramps such that facilities in which City programs, services, and activities are made available to

 the public are readily accessible to and useable by individuals with mobility disabilities;

                       (3)      Ensure prompt remedial measures to cure past violations of the

 City’s requirements to construct or alter curb ramps as required by the new construction and

 alteration obligations of Title II of the ADA, 28 C.F.R. §§ 35.151(a), (b), (c) or (i), and Section

 504, 45 C.F.R. §§ 84.22, and the curb ramp design standards in effect at the time of such new

 construction or alterations;

                       (4)      Ensure that all future new construction and alterations to the City’s

 curb ramps fully comply with the 2010 ADA Standards for Accessible Design, or other federal

 disability access design standards, whichever is most stringent in its disability access

 requirements;

                       (5)      Ensure that Defendant adopts and implements administrative

 methods, policies, and practices to maintain accessible curb ramps; and

                       (6)      Remain under this Court’s jurisdiction until Defendant fully

 complies with the Orders of this Court;

                 c.    Reasonable attorneys’ fees, expenses and costs, as provided by law; and

                 d.    Such other relief as the Court finds just and proper.



                                                 27
714545.8
           Case 1:21-cv-11080-RGS Document 1 Filed 06/30/21 Page 28 of 28




   Dated: June 30, 2021              Respectfully submitted,



                                     /s/ Thomas P. Murphy
                                     Thomas P. Murphy (SBN 630527)
                                     DISABILITY LAW CENTER, Inc.
                                     32 Industrial Drive East
                                     Northampton, MA 01060
                                     (413) 584-6524 (Telephone/Fax)
                                     tmurphy@dlc-ma.org

                                     Linda M. Dardarian (CA SBN 131001)*
                                     ldardarian@gbdhlegal.com
                                     Raymond A. Wendell (CA SBN 298333)*
                                     rwendell@gbdhlegal.com
                                     GOLDSTEIN, BORGEN, DARDARIAN & HO
                                     155 Grand Avenue, Suite 900
                                     Oakland, CA 94612
                                     (510) 763-9800
                                     (510) 816-1083 (Fax)

                                     Timothy Fox (CO SBN 25889)*
                                     tfox@creeclaw.org
                                     CIVIL RIGHTS EDUCATION AND
                                        ENFORCEMENT CENTER
                                     1245 E. Colfax Ave., Suite 400
                                     Denver, CO 80218
                                     (303) 757-7901

                                     Attorneys for Plaintiffs
                                     * Pro hac vice motion to be filed




                                         28
714545.8
